Citation Nr: 1523903	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by urinary stricture.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In February 2014 and September 2014 these matters were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2009 and that there were two previous remands for additional development.  While the delay involved in remanding this case again is regrettable, the Board nonetheless finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.

It is not in dispute that the Veteran has a diagnosis of recurrent urethral stricture and that his right kidney was removed.  What remains to be established to substantiate his claims is that there is a nexus between his service and the claimed disabilities.  

In the February 2014 remand, the Board instructed the AOJ to arrange for the appellant to be examined by an urologist to determine the nature and likely etiology of his urinary stricture and whether such stricture caused or aggravated the kidney disability.  The only rationale provided for the April 2014 VA examiner's negative nexus opinion was a lack of treatment during service.  Consequently, the Board determined, in its September 2014 remand, that the April 2014 examination was inadequate and instructed the AOJ to arrange for a new examination by a different urologist to determine the likely etiology of the Veteran's urinary stricture and whether it caused or aggravated the kidney disorder for which service connection was sought.   

While the November 2014 examination report includes a fairly good explanation of the Veteran's medical history pertaining to these issues, it raises further questions that must be fully explored in order for the Board to make a final determination in this matter.  Specifically, the November 2014 examiner reviewed the medical evidence of record and identified three separate urinary tract diagnoses: bladder neck obstruction (May 1972); congenital ureteropelvic junction obstruction (March 1973); and urethral stricture (March 1973), as well as a kidney disorder (1976).  What is not clear from the November 2014 opinion is the interrelation (if any) between the three conditions, the Veteran's kidney disorder, and his active service.

The November 2014 examiner opined that the condition that caused the Veteran's urinary symptoms prior to May 1972 was a bladder neck obstruction, which is a condition (of unknown etiology) separate from urinary stricture.  However, while the examiner opined that the bladder neck obstruction was not related to any specific trauma in service, he did not address the Veteran's lay statements suggesting a continuity of symptomatology (voiding dysfunction) since service, or whether the obstruction became manifest during service.  Such assessment is necessary because the scope of a disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the medical record suggests that the treatment for bladder neck obstruction may be related to the urethral stricture.  (See July 1989 private surgical preadmission record, noting 1972 transurethral resection of the bladder neck and subsequent development of urethral stricture.)  In other words, if the Veteran's symptoms prior to 1972 were related to bladder neck obstruction, and urinary stricture developed secondary to bladder neck obstruction, determining whether service connection was warranted for urinary stricture would require first determining whether the bladder neck obstruction was related to service.

In addition, the November 2014 examiner stated that the ureteropelvic junction obstruction, a congenital condition, caused the renal hydronephrosis/nephrectomy.  It is not clear from the opinion whether (or how) the ureteropelvic junction obstruction is related to the urethral stricture diagnosed the same month (March 1973).  

Finally, the examiner stated that bladder neck obstruction is of "unknown etiology."  Given that the Veteran has confirmed service in Vietnam and, therefore, is presumed to have been exposed to Agent Orange, an opinion as to whether the bladder neck obstruction (or any other urinary/kidney disability diagnosed) is at least as likely as not related to such exposure is needed.  Hence, a remand for a supplemental opinion that addresses the Veteran's lay statements (i.e., whether the bladder neck obstruction, congenital ureteropelvic junction obstruction, or urinary stricture were manifested during service), more fully explains the relationship between the urinary tract and kidney disabilities, and specifically identifies the most likely etiology of each diagnosed condition, to include consideration of Agent Orange exposure is necessary.  

Finally, the Veteran was previously asked to provide records from Dr. W.K. and Our Lady of Lourdes Hospital, or to submit release forms for VA to obtain such records on his behalf, as they allegedly address treatment beginning in 1969 for the disabilities on appeal.  (See March 2014 correspondence).  There is no evidence that the Veteran responded to such request, nor is there evidence that he was advised of the consequences of failing to respond to such request.  (38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)  Such records may contain evidence critical to the resolution of these matters.  Therefore, on remand, the Veteran must be afforded another opportunity to respond.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. W. K. and Our Lady of Lourdes Hospital.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.  

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).
  
2.  The AOJ should then return the Veteran's record to the November 2014 VA examiner for further review and a medical opinion regarding the etiology of the Veteran's urinary disabilities.  [If further examination is necessary to address the questions, such should be arranged; if that examiner is unavailable, the AOJ should arrange for another urologist to review the record (and conduct an examination, if needed) and respond to the questions posed.]  The consulting provider should respond to the following:
(a) What is the most likely etiology for each urinary tract/kidney disorder/abnormality diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was related to (was incurred or aggravated during) the veteran's service?  For any urinary tract/kidney disability determined to be unrelated to service, the examiner should identify the etiology considered more likely.  

The examiner must address the Veteran's lay statements that he experienced difficulty urinating during active service, or shortly after separation from service, and his allegation that the disabilities are due to his exposure to Agent Orange.  

(b) Please indicate whether any acquired pathology was superimposed on the Veteran's congenital ureteropelvic junction obstruction during service.  If so, please identify the pathology.

(c) If a urinary tract disability is determined to be related to/manifested in service, the examiner should further opine whether such disability caused or aggravated the kidney disability for which service connection is sought.

The examiner must include rationale for all opinions, citing to supporting clinical data as indicated.

3.  The AOJ should then review the record and readjudicate the claims (to encompass all diagnoses associated with urinary dysfunction).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

